 Case 6:20-cv-00920-RBD-EJK Document 1 Filed 05/27/20 Page 1 of 11 PageID 1




                      UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF FLORIDA
                            ORLANDO DIVISION

                                            CASE NO.
ATHENA CHARLES,

      Plaintiff,
v.

WAL-MART STORES EAST, LP

      Defendants.
                                               /

           WAL-MART STORES EAST, L.P.’S NOTICE OF REMOVAL

      Defendant, WAL-MART STORES EAST, L.P., (“Wal-Mart”), by and through

its undersigned counsel, and pursuant to 28 U.S.C. §§ 1332, 1441 and 1446(b)(1),

and Rule 81(c) of the Federal Rules of Civil Procedure, removes to this Court the

action filed in the 7th Judicial Circuit Court in and for Volusia County, Florida, Case

No. 2019-31863-CICI, with full reservation of rights, exceptions and defenses, and

in support thereof states:

                                     I. BACKGROUND

      1.     On or about April 24, 2020, Plaintiff filed her Amended Complaint

against Wal-Mart Stores East, L.P., in the 7th Judicial Circuit Court in and for

Volusia County, Florida. See Pl.’s Amended Compl., attached as Ex. “A.”

      2.     The Complaint was served on Wal-Mart on May 6, 2020. See Service of

Process attached as Ex. “B.”




                     150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                             TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
    Case 6:20-cv-00920-RBD-EJK Document 1 Filed 05/27/20 Page 2 of 11 PageID 2



        3.     Plaintiff alleges a claim for negligence against Wal-Mart as a result of

injuries she allegedly sustained on May 22, 2017 while at the Wal-Mart store

located at 1905 N Nova Rd., Daytona Beach, Florida 32117. See Ex. “A” at ¶¶ 5, 8, 13.

        4.     Specifically, the Plaintiff alleges she slipped and fell on a liquid

transient substance located on the floor. Id. at ¶ 8.

        5.     Further, Plaintiff alleges Wal-Mart breached its duty to provide her

with a reasonably safe environment by failing to maintain its premises in a

reasonably safe manner. Id at ¶¶ 9-10

        6.     The Plaintiff is a resident of Volusia County, Florida. Id. at ¶ 2.

        7.     On or about July 31, 2018, prior to filing the instant lawsuit, the

Plaintiff submitted a pre-suit demand letter which included medical bills that total

$47,127.15. See Redacted Pre-Suit Demand Letter attached as Ex. “C.” 1

        8.     Based on Plaintiff’s alleged injuries, medical bills, and future medical

expenses to be incurred, the Plaintiff offered to settle the claim for $450,000.00.

See Ex. “C.”

        9.     This matter is therefore removable based on diversity of citizenship of

the parties, and because the amount in controversy is in excess of $75,000.00

exclusive of interest, attorney’s fees, and costs.

        10.    Wal-Mart attaches hereto and makes a part of this notice a copy of the

process, pleadings, and other papers filed in the 7th Judicial Circuit in and for

1
 Wal-Mart has not filed the entire complement of medical records which Plaintiff
submitted with her pre-suit demand letter in order to protect the Plaintiff’s
personal information. Should the Court wish to see these documents, Wal-Mart can
provide same to the Court upon instructions by the Court.
                                         2
                       150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                               TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
 Case 6:20-cv-00920-RBD-EJK Document 1 Filed 05/27/20 Page 3 of 11 PageID 3



Volusia County together with a docket sheet from the Clerk of the Court.               See

attached as Composite Ex. “D.”

      11.      Wal-Mart reserves the right to raise all defenses and objections in this

action after the action is removed to this Court.

                                II. REMOVAL IS TIMELY

      12.      In accordance with 28 U.S.C. § 1446(b)(1), Wal-Mart files this Notice of

Removal within thirty (30) days of the date that it received a copy of Plaintiff’s

Amended Complaint. Plaintiff’s Amended Complaint is the initial pleading setting

forth the claim for relief upon which Plaintiff’s action is based. The thirty (30) day

period commenced on May 6, 2020, when Plaintiff served her Amended Complaint.

See Ex. “B.”

      13.      Prior to the service of Plaintiff’s Amended Complaint, Plaintiff sent

Wal-Mart a written pre-suit demand outlining Plaintiff’s claimed damages inclusive

of actual medical expenses in connection with her May 22, 2017 alleged incident.

       14.     Venue exists in the United States District Court for the Middle

District of Florida, Orlando Division, because the 7th Judicial District in and for

Volusia County, where Plaintiff filed her state court Amended Complaint is located

in Volusia County Florida, which is located within the United States District Court

for the Middle District of Florida, Volusia Division.

       III. THERE IS COMPLETE DIVERSITY WITHIN THE PARTIES

      15.      Under 28 U.S.C. § 1332(a)(1), “[t]he district court shall have original

jurisdiction of all civil actions where the matter in controversy exceeds the sum or

                                                    3
                      150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                              TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
 Case 6:20-cv-00920-RBD-EJK Document 1 Filed 05/27/20 Page 4 of 11 PageID 4



value of $75,000.00, exclusive of interest and costs, and is between – citizens of

different States.” This action satisfies the complete diversity of citizenship

requirement of 28 USC § 1332(a)(1).

     A.     Citizenship of ATHENA CHARLES

     16.     Plaintiff is a resident of Volusia County, Florida. See Ex. “A” at ¶ 2.

Although Plaintiff’s Amended Complaint does not state the Plaintiff’s citizenship,

“[i]t is well established that a party’s residence is prima facie evidence of a party’s

domicile,” and “[f]or purposes of diversity jurisdiction, a party’s domicile is

equivalent to his citizenship.” Katz v. J.C. Penney Corp., 2009 WL 1532129, *3

(S.D.Fla.) (Cohn, J) (internal citations omitted).

     17.    Here, Plaintiff’s Amended Complaint indicates she is a resident of

Volusia County, Florida. See Ex. “A” at ¶ 2. Plaintiff’s Volusia County, Florida

residence is prima facie evidence of her domicile which is equivalent to citizenship

for purposes of establishing diversity in this case. See Katz, 2009 WL 1532129 at *3.

          B. Citizenship of WAL-MART STORES EAST, L.P.

     18.     At the time of the alleged incident, and currently, Wal-Mart Stores

East, LP is a limited partnership which currently is, and was at the time of the

Complaint, a Delaware Limited Partnership with its principal place of business in

the State of Arkansas. See SunBiz Report attached as Ex. “E.” WSE Management,

LLC is the general partner and WSE Investment, LLC is the limited partner of

Wal-Mart Stores East, LP. These are the only partners of Wal-Mart Stores East,

LP. WSE Management, LLC and WSE Investment, LLC were at the time of filing

                                                   4
                     150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                             TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
 Case 6:20-cv-00920-RBD-EJK Document 1 Filed 05/27/20 Page 5 of 11 PageID 5



the Complaint, and still are, Delaware limited liability companies. The sole member

of WSE Management, LLC and WSE Investment, LLC is, and was at the time of

filing the Complaint, Wal-Mart Stores East, LLC, an Arkansas Limited Liability

Company. The sole member of Wal-Mart Stores East, LLC is, and was at the time of

filing the Complaint, Wal-Mart Stores, Inc. Wal-Mart Stores Inc., is, and was at the

time of filing the Complaint, an incorporated entity under the laws of the State of

Delaware. Wal-Mart Stores Inc., at the time the Complaint was filed and presently,

incorporated in the State of Delaware. The principal place of business for all of the

above mentioned entities (Wal-Mart Stores East, LP; WSE Management, LLC; WSE

Investment, LLC; Wal-Mart Stores East, LLC; and Wal-Mart Stores, Inc.) is, and

was at the time of filing the Complaint, Bentonville, Arkansas.

                        IV. AMOUNT IN CONTROVERSY

     19.    The amount in controversy exceeds $75,000.00. Although Plaintiff’s

Complaint does not specify an amount in controversy other than the state court

jurisdictional minimum, it is clear from Plaintiff’s pre-suit demand that her claimed

damages exceeds the jurisdictional minimum in this Court of $75,000.00. See Katz

v. J.C. Penney Corp., Inc., 2009 WL 1532129, *5 (S.D. Fla. June 1, 2009) (concluding

the defendant met its jurisdictional burden of establishing the amount in

controversy based on information received from the plaintiffs in the pre-suit

demand package); see also Mick v. De Vilbiss Air Power Co., No. 6:10-CV-1390-ORL,

2010 WL 5140849, at *1 (M.D. Fla. Dec. 14, 2010) (discussing pre-suit demand

letters are competent evidence of the amount in controversy.).

                                                  5
                    150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                            TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
 Case 6:20-cv-00920-RBD-EJK Document 1 Filed 05/27/20 Page 6 of 11 PageID 6



        20. Where, as here, a plaintiff makes “an unspecified demand for damages

in state court, a removing defendant must prove by a preponderance of the evidence

that the amount in controversy more likely than not exceeds the . . . jurisdictional

requirement.” Tapscott v. MS Dealer Service Corp., 77 F.3d 1353, 1357 (11th Cir.

1996), abrogated on other grounds by Cohen v. Office Depot, Inc., 204 F.3d 1069

(11th Cir. 2000).

        21. “In the Eleventh Circuit, a district court may consider the complaint

and any later received paper from the plaintiff as well as the notice of removal and

accompanying documents when deciding upon a motion to remand.” Katz, 2009 WL

1532129, at *4 (S.D. Fla. June 1, 2009) (citing Lowery v. Alabama Power Co., 483

F.3d 1184, 1213-1214 (11th Cir. 2007)). “Additionally, a district court may consider

evidence outside of the removal petition if the facts therein existed at the time of

removal.” Id (citing Williams v. Best Buy Co., 269 F.3d 1316, 1320 (11th Cir. 2001)

and Sierminski v. Transouth Financial Corp., 216 F.3d 945, 949 (11th Cir. 2000)).

“Therefore, pre-suit settlement offers and demands may be considered in evaluating

whether a case has been properly removed.” Id.

        22. In the present case, the relevant portions of Plaintiff’s $450,000.00

pre-suit demand conclusively establish that the amount in controversy exceeds the

$75,000.00 jurisdictional minimum. Notably, Plaintiff’s medical bills totaled

$47,127.15 as of July 31, 2018 (excluding the medical bill from Florida Hospital

Memorial Medical).




                                                   6
                     150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                             TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
 Case 6:20-cv-00920-RBD-EJK Document 1 Filed 05/27/20 Page 7 of 11 PageID 7



         23. Admittedly, Plaintiff demands $450,000.00 to settle her claims which

are inclusive of past medical expenses; future medical expenses and care; and pain

and suffering. See Ex. “C.”

         24. Additionally, Plaintiff alleges damages for mental anguish, and loss of

capacity for the enjoyment of life. See Ex. “A” at ¶ 13.

         25. These representations sufficiently and conclusively establish by a

preponderance of the evidence that the amount in controversy exceeds the requisite

$75,000.00 jurisdictional minimum for this Court to retain jurisdiction. Numerous

decisions from the Southern District of Florida support this conclusion.

         26.   For example, in Katz v. J.C. Penney Corp., supra, the court concluded

that the removing defendant properly established the amount in controversy by

addressing through affidavit information received from Plaintiff’s pre-suit demand

package. The court specifically noted it was persuaded that the pre-suit demand

package reflected an honest assessment of damages by plaintiffs because, like

Plaintiff’s pre-suit demand letter, it was based on medical records provided by the

plaintiff. See Katz v. J.C. Penney Corp., Inc., 2009 WL 1532129, *5 (S.D. Fla. June 1,

2009).

         27. In AAA Abachman Enterprises, Inc. v. Stanley Steemer, Int’l, Inc., 268

Fed. Appx. 864 (11th Cir. 2008), the court relied on plaintiff’s demand letter seeking

more than $75,000.00 in damages to establish federal jurisdiction. See also Scott v.

Home Depot U.S.A., Inc., 2012 WL 86986, *3 (S.D.Fla. Jan. 11, 2012) (denying

defendant’s motion for remand citing plaintiff’s actual damages of approximately

                                                   7
                     150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                             TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
 Case 6:20-cv-00920-RBD-EJK Document 1 Filed 05/27/20 Page 8 of 11 PageID 8



$39,000.00 and concluding that future treatment would likely exceed the amount

needed to reached the jurisdictional minimum.); La Rocca v. Stahlheber, 676 F.

Supp. 2d 1347, 1349 (S.D. Fla. 2009) (this Court denied plaintiff’s motion to remand

citing plaintiff’s demand letter claiming $22,563.00 in medical bills and the Court’s

projections on likely future damages where a doctor estimated that plaintiff “‘could’

incur costs of $2,500 to $5,000 per year” for future care).

        28. In Lazo v. US Airways, Inc., 2008 WL 3926430 (S.D. Fla. Aug. 26,

2008), the court denied the plaintiff’s motion to remand citing to an affidavit filed by

defense counsel where he recounted a conversation in which Plaintiff’s counsel

stated his client was seeking to recover “at least $1,000,000.” The Court found this

representation “constitute[d] legally certain evidence that plaintiff seeks damages

in excess of $75,000.00.” Id.

        29. In the instance case, although the totality of Plaintiff’s future medical

expenses are not specifically set forth in her pre-suit demand letter, Plaintiff’s

future damages in the instant matter certainly exceed the $75,000.00 jurisdictional

limit given that Plaintiff’s demand letter, together with her accompanying medical

records and bills, demands $450,000.00. See Ex. “C.”

        30. In addition to past future medical expenses, Plaintiff’s Amended

Complaint claims damages for pain and suffering, loss of capacity for the enjoyment

of life, and aggravation of prior injuries. See La Rocca, 676 F. Supp. 2d at 1349 (S.D.

Fla. 2009); Scott, 2012 WL 86986, *3 (S.D.Fla. Jan. 11, 2012). Furthermore,




                                                   8
                     150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                             TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
 Case 6:20-cv-00920-RBD-EJK Document 1 Filed 05/27/20 Page 9 of 11 PageID 9



Plaintiff also alleges her losses are permanent or continuing and she will suffer

further loss into the future. See Pl.’s Compl. at ¶ 11.

         31. Like Katz, here, even though the current actual medical expenses are

below the jurisdictional amount, Plaintiff’s future damages will certainly make up

the difference since Plaintiff will require ongoing treatment due to the alleged

permanent nature of her injuries.

         32. Based upon the pertinent case law above, Wal-Mart has conclusively

established by a preponderance of the evidence the amount in controversy is

satisfied based upon (1) Plaintiff’s $450,000.00 pre-suit demand letter and

accompanying medical records and bills, as well as (2) Plaintiff’s claim for damages

for pain and suffering, loss of capacity for the enjoyment of life and aggravation of

prior injuries. See La Rocca, 676 F. Supp. 2d at 1349 (S.D. Fla. 2009); Scott, 2012

WL 86986, *3 (S.D.Fla. Jan. 11, 2012); Katz, 2009 WL 1532129, *4 (S.D.Fla. June 1,

2009).

         33. The representations made in Plaintiff’s Amended Complaint, medical

records/bills and pre-suit demand letter together sufficiently and conclusively

establish by a preponderance of the evidence that the amount in controversy

exceeds the requisite $75,000.00 jurisdictional minimum for this Court to retain

jurisdiction.

         34. For example, in Katz v. J.C. Penney Corp., the court concluded that the

removing defendant properly established the amount in controversy by addressing

information received from Plaintiff’s pre-suit demand package. Katz, 2009 WL

                                                   9
                     150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                             TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 6:20-cv-00920-RBD-EJK Document 1 Filed 05/27/20 Page 10 of 11 PageID 10



1532129 at 4. The Court specifically noted it was persuaded that the pre-suit

demand package reflected an honest assessment of damages by plaintiffs because,

like Plaintiff’s pre-suit demand letter in this case, it was based on medical records

provided by the plaintiff. Id. Accordingly, Wal-Mart has shown by a preponderance

of the evidence that the amount in controversy exceeds the jurisdictional minimum,

rendering removal proper.

                                            V. CONCLUSION

       This action is removable pursuant to 28 U.S.C. §§ 1332, 1441 and 1446

because there exists complete diversity in this matter as the Plaintiff and Wal-Mart

are citizens of different states, and the amount in controversy exceeds $75,000.00

exclusive of interest, fees, and costs. Upon filing of this Notice of Removal,

Wal-Mart will promptly give written notice to Plaintiff, through her attorneys of

record, and the Clerk of the Circuit Court for the 7th Judicial Circuit in and for

Volusia County, Florida.

      WHEREFORE, Defendant, WAL-MART STORES EAST, L.P., (“Wal-Mart”),

respectfully requests the Notice of Removal be accepted as good and sufficient as

required by law, and that the aforesaid action, Case No. 2019-31863-CICI,, on the

docket of the Court for the 7th Judicial Circuit in and for Volusia County, Florida,

be removed from that Court to the United States District Court for the Middle

District of Florida, Orlando Division, and that this Court assume full and complete

jurisdiction thereof and issue all necessary orders and grant all general equitable

relief to which Wal-Mart is entitled.

                                                  10
                     150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                             TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 6:20-cv-00920-RBD-EJK Document 1 Filed 05/27/20 Page 11 of 11 PageID 11



          Dated: May 27, 2020

                                                  Respectfully submitted,

                                                  /s/ Patricia Concepcion
                                                  Jerry D. Hamilton
                                                  Florida Bar No.: 970700
                                                  jhamilton@hamiltonmillerlaw.com
                                                  Patricia Concepcion
                                                  Florida Bar No. 109058
                                                  pconcepcion@hamiltonmillerlaw.com
                                                  HAMILTON, MILLER & BIRTHISEL, LLP
                                                  150 Southeast Second Avenue, Suite 1200
                                                  Miami, Florida 33131
                                                  Telephone: (305) 379-3686
                                                  Attorneys for Defendant, Wal-Mart

                                CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on May 27, 2020, I electronically filed the foregoing
document with the Clerk of the Court using CM/ECF. I also certify that the foregoing
is being served this day on all counsel of record or pro se parties identified on the
following Service List in the manner specified, either via transmission of Notices of
Electronic Filing generated by CM/ECF or in some other authorized manner for those
counsel or parties who are not authorized to receive electronically notices of Electronic
Filing.
                                                  /s/ Patricia Concepcion
                                                  Patricia Concepcion, Esq.



                                              SERVICE LIST
Counsel for Plaintiff

Rubenstein Law PA
9130 S. Dadeland Blvd, PH Suite
Miami, Florida 33156
Phone: (305) 661-6000
Fax: (305) 670-7555
Email: zleacox@rubensteinlaw.com
       bdeanda@rubensteinlaw.com
       eservice@rubensteinlaw.com
                                                     11
                        150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                                TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
